 1   Zachary M. Best, SBN 166035
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone: (408) 298-2000
     Facsimile: (408) 298-6046
 4   Email: service@mission.legal
 5   Attorneys for Plaintiff,
     Jose Trujillo
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   JOSE TRUJILLO,                                 )   No. 1:18-cv-01215-DAD-SKO
                                                    )
12                    Plaintiff,                    )   STIPULATION FOR CONTINUANCE OF
                                                    )   MANDATORY SCHEDULING
13          vs.                                     )
                                                    )   CONFERENCE; ORDER
14   ROSALINDA MORALES dba TACOS LA                 )
     PIEDAD, et al.,                                )   (Doc. 11)
15                                                  )
                                                    )
16                                                  )
                      Defendants.
                                                    )
17                                                  )
                                                    )
18
19          WHEREAS, a Mandatory Scheduling Conference in this matter is set for December 18,
20   2018 (Dkt. 3);
21          WHEREAS, Plaintiff Jose Trujillo (“Plaintiff”), and Defendants, Lauro Lara dba Sabroso
22   Restaurante and Juanita Cruz, Trustee under the Victor Jesus Cruz and Juanita Cruz Family Trust,
23   est. August 29, 1996 (collectively “Defendants,” and together with Plaintiff, “the Parties”), are
24   engaged in settlement negotiations and are hopeful that a settlement can be reached informally,
25   and desire to conserve attorney’s fees and to conserve Court resources;
26          NOW, THEREFORE, the Parties, by and through their respective counsel, stipulate to a
27   continuance of the Mandatory Scheduling Conference currently set for December 18, 2018 to a
28   date at the Court’s convenience on or after February 18, 2019.


              STIPULATION FOR CONTINUANCE OF MANDATORY SCHEDULING CONFERENCE;
                                           ORDER

                                                  Page 1
 1   Dated: December 11, 2018                      MISSION LAW FIRM, A.P.C.
 2
                                                   /s/ Zachary M. Best
 3                                                 Zachary M. Best
 4                                                 Attorneys for Plaintiff,
                                                   Jose Trujillo
 5
 6
     Dated: December 11, 2018                      GODINEZ LAW
 7
 8                                                 /s/ Gabriel Godinez
 9                                                 Gabriel A. Godinez
                                                   Attorneys for Defendants,
10                                                 Lauro Lara dba Sabroso Restaurante and Juanita
                                                   Cruz, Trustee under the Victor Jesus Cruz and
11                                                 Juanita Cruz Family Trust, est. August 29, 1996
12
13
                                                 ORDER
14
15            The parties having so stipulated (Doc. 11) and good cause appearing,

16            IT IS HEREBY ORDERED that the Mandatory Scheduling Conference currently set for

17   December 18, 2018, is CONTINUED to February 19, 2019, at 10:15 AM in Courtroom 7,

18   before Magistrate Judge Sheila K. Oberto. The parties SHALL file their Joint Scheduling

19   Report no later than seven days prior to the conference.

20
21   IT IS SO ORDERED.

22
     Dated:      December 12, 2018                                /s/   Sheila K. Oberto             .
23                                                     UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


               STIPULATION FOR CONTINUANCE OF MANDATORY SCHEDULING CONFERENCE;
                                            ORDER

                                                   Page 2
